Exhibit 10.27
 
[ex11_19naslogo.jpg]
 
ADDENDUM EMPLOYMENT AGREEMENT
ADDENDUM AGREEMENT made and entered into as of this 31th Day of December, 2014
between National Automation Services, Inc., a Nevada Company (the “Company, NAS
and Subsidiaries, we, or us") having an address at P.O. Box 400775, Las Vegas NV
89140 and Robert W Chance (“Employee”), residing at 37152 Wild Rose Lane,
Murrieta CA 92562.


W I T N E S S E T H:


WHEREAS, Employee is presently engaged by the Company; and


WHEREAS, the Company and the Employee desire to set forth the terms of the
President and Chief Executive Officer's services with the Company, pursuant to
the terms and conditions hereof


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree with each other as follows:


1. Term of Employment. The Company agrees to and does hereby employ Employee,
and Employee agrees to and does hereby accept employment by the Company, as the
Chief Executive Officer of the Company, subject to the supervision and direction
of its Board of Directors, for a period of eighteen months (18) commencing on
the date of the agreement and concluding on June 30, 2016 (the "Term"), after
which it will continue until such time unless written notice of modifications,
resignation or termination is provided.


2. Duties of Employee. Employee shall devote such time, attention and energy to
the affairs of Company as shall be reasonably required to perform the duties
hereunder, and, in pursuance of the policies and directions of the Board of
Directors, Employee shall use his best efforts to promote the business and
affairs of the Company.  The duties and responsibilities in fulfilling this
Chief Executive Officer are as follows:
 
A.
As Chief Executive Officer, you will have complete operational responsibility
for NAS and any subsidiaries NAS owns and operates and take direction from its
Board.

 
B.
As Chief Executive Officer, responsible for attending the board meetings where
all the board members meet to discuss the current and future operations of the
business; for drawing and implementing proper strategies/ policies for the
growth and expansion of the business as required; focus the resources of the
business to augment the profit making of the business; check the social
responsibilities of the business as a whole are met (for example throwing
fundraisers); setting up the long-term goals for the business, direct the entire
department heads to move towards the goals.

 
C.
As Chief Executive Officer, you will be responsible for ensuring the Company and
its Subsidiaries meet the required timing, preparation, and review of
‘unaudited’ and ‘audited’ financial statements for sole purpose of ‘required’
external “SAS 100 Interim Reviews’ and/or ‘Audits’ in accordance with the rules
and regulations governed by the Security and Exchange Commission (“SEC”) in
accordance with the generally accepted accounting principles (“GAAP”) of the
United States of America.

 
D.
As Chief Executive Officer, as the face of an organization, required to
represent the company in the public. This could include such activities as
participating in meetings with stockholders and stakeholders, advocating for the
organization in the business and political arenas, and developing relationships
with strategic partners and clients.

 
E.
As Chief Executive Officer, supervise the general operations of an organization,
including human resources, finances, sales, production and physical resources.
Responsible for all legal requirements, product and service delivery, upholding
quality standards and ensuring the organization’s financial health

 
 
 

--------------------------------------------------------------------------------

 
 
 
F.
As Chief Executive Officer, you will be responsible to report directly to the
Board of Directors as required.

 
G.
As Chief Executive Officer, you will be responsible to report to any board
committees that the Company’s Board of Directors designates.



3a. Compensation, in general:


In consideration of the Employee's services pursuant to this Agreement, Company
shall pay to Employee, during the period of Employee's employment under this
Agreement (the "Compensation"), Long Term Incentive Compensation, Base Salary,
Bonuses, and other benefits. Compensation shall be payable in accordance with
the Company's customary procedures for payroll of employees, subject to any
applicable tax and payroll deductions.


3b. Compensation, specific:


I.           Base Compensation. In consideration of the Employee's services
pursuant to this Agreement, Company shall pay to Employee, during the period of
Employee's employment under this Agreement (the "Base Compensation"), (i) a
salary at the rate of One Hundred Five Thousand Dollars ($105,000) per annum
period in accordance with the terms and conditions of this Agreement, commencing
on January 1, 2015.  The Base Compensation shall be payable at least monthly in
equal installments, in accordance with the Company's customary procedures for
payroll of employees, subject to applicable tax and payroll deductions.  Should
the company be unable to pay the salary at any one time, or period of time, or
it predictively cannot pay, or would be in the best interests of the Company not
to pay, then the Base Compensation maybe forgiven, deferred, or converted into
shares.  If converted it will be at a 50% discount to the then current market
price upon when written notice is provided by the Employee (ALT Comp
Option).   The Employee will give the Company up to seventy five (75) business
days to remedy before this the ALT Comp Option is executed.


II.           In addition to Duties of Employee set forth in paragraph 2,
pursuant to this Agreement, Employee shall receive, as additional annual
compensation which includes Stock Options, Restricted Shares, and any
Performance Units, along with annual cash bonuses for the services to be
rendered by Employee under this Agreement, incentive compensation based on the
Company’s overall execution of corporate strategy  and personal achievement
towards the Company’s stated objectives which would involve growth and
acquisition strategy, fund raising efforts, etc. in their development stage and
upon growth maturity as follows:
 
A.
ESOP To be paid at up 300% of base, vesting pro rata over three years

 
B.
Restricted Stock either preferred or Common or both to be paid up to 300% of
base, vesting pro rata over three years

 
C.
Performance Units to be paid up to 300% of target performance

 
D.
Bonuses in annual cash consideration up to 300% and may be converted into shares
at the closing market price of the effective date the bonus is earned.

 
E.
Sign on Bonus equal to 110,000 shares of common stock (valued at $0.01) will be
issued as additional incentive and for compensation for duties as Chairman of
the Board along with 35,000 Stock Options with an exercise price of $0.01.



III.           Employee, at Employee's option, may defer up to 50% of his
financial compensation, for up to 180 days.  The Company will incur and pay
interest on deferred compensation at a rate 6% interest annually.  This
compensation maybe converted to company stock at the employee’s option using the
preceding formula.


IV.           Employee shall, upon execution of this Agreement, be entitled to
compensation equal to annual salary in consideration thereof, and in addition to
the other compensation stated in this Agreement. This sum is considered fully
earned and upon execution, payable immediately, quarterly, or other mutually
agreeable periodic basis. This payment, at the Employee’s option maybe paid in
partial or in whole in company stock at a fifty (50%) discount to the ten day
trading average if the Company is unable to pay upon agreeable terms.  Right to
this payment survives any termination of employment.
 
 
2

--------------------------------------------------------------------------------

 

 
4. Other Benefits.

 
A.
During the term of this Agreement the Employee shall be able to participate in
all insurance and benefit plans (i.e. health care, life insurance, disability,
retirement, etc.), stock options, profit sharing plans, and travel accidental
death and dismemberment plans adopted by the Company for executive exempt
employees. The Employee agrees to aid the Company in procuring such insurance,
including submitting to a physical examination, if required, and completing any
and all forms required for application for any insurance policy.

 
B. 
During the term of this Agreement, the Company will purchase a minimum of
$1,000,000.00 payable Life Insurance for the Employee (to the benefit of his
heirs or designated beneficiaries).  If it is determined that this is
impractical due to financial shortfalls of the Company, then the Company will
issue out equal to, the amount of premium this would cost as quoted by written
notice of Employee, in shares of common stock for a period to maintain over the
Term of the Agreement.

 
C. 
During the term of this Agreement, the Company will purchase Long Term
Disability Insurance for the Employee.

 
D. 
Employee shall be entitled to 28 days of vacation for each year of the Term not
including holidays.



5.  Employee Expenses.

 
A. 
Travel.  The Company shall pay all ‘travel and related’ out-of-pocket expenses
and reimburse Employee for all reasonable and necessary expenses incurred by him
in connection with his duties hereunder, upon submission by Employee to the
Company of such reasonable evidence of such expenses as the Company may require.
The Company shall authorize a standing travel expense account or similar from
which Employee may draw funds for travel, and for which Employee must submit
reasonable evidence of such expenses as the Company may require.

 
B. 
Office Expense.  The Company shall pay for Employee (at his discretion) to
maintain an office at a commercial location of his choosing.  The Company shall
authorize up to nine thousand dollars per year for an annual lease, inclusive of
utilities, internet service, and other reasonable office expenses.  The Company
shall authorize payment of up two thousand dollars for office set-up (e.g.,
office furniture, phones, internet set-up, electronics/computers, labor etc.). 
The Company agrees to pay any amounts legally due under the terms of the annual
lease without regard to Employee's current employment status or early
termination.

 
C. 
Professional and Trade Associations.  The Company shall pay reasonable expenses
for Employee, at his option, to join or to maintain memberships in organizations
for professional development and professional trade associations related to the
areas of business in which the Company is active.



6. Disclosure of Information. The Employee shall, during his employment under
this Agreement and thereafter, keep confidential and refrain from disclosing to
any unauthorized persons all data and information relating to the respective
businesses of the Company or any of its subsidiaries.


7. Information and Intellectual Property.

 
A. 
The Employee shall promptly disclose to the Company in writing, any and all cash
flow models, financial statements, schedules, etc., whether or not copyrightable
or patentable, secret processes and "know-how," conceived by the Employee during
the term of his employment by the Company (the "Employee's Work Product"),
whether alone or with others and whether during regular working hours and
through the use of facilities and property of the Company or otherwise, which
directly relates to the present business of the Company. Upon the Company's
request at any time or from time to time during the Term of the Employee's
employment, the Employee shall (i) deliver to the Company copies of the
Employee's Work Product that may be in his possession or otherwise available to
him, and (ii) execute and deliver to the Company such applications, assignments
and other documents as it may reasonably require in order to apply for and
obtain copyrights or patents in the United States of America and other countries
with respect to any Employee's Work Product that it deems to be Copy right able
or patentable, and/or otherwise to vest in itself full title thereto.

 
 
3

--------------------------------------------------------------------------------

 
 

 
B. 
All documents that pertain to the Company, including but not limited to the
Employee's Work Product, shall be the sole and exclusive property of the
Company. Upon the termination of the Employee's employment, all such documents
that may be in his possession or otherwise available to him or shall thereafter
come into his possession or control shall be returned to the Company.

 
C. 
During the course of normal operations, the Employee may need to electronically
transmit confidential information to the Company and to outside shareholders,
specialists, consultants, and auditors. The Company agrees to the use of e-mail
and other electronic methods to transmit and receive information including
confidential information, between the Employee, outside shareholders, investors,
specialists, consultants, and auditors.



8. Non-Compete. Employee agrees that Employee shall not accept employment,
participate in (as an equity holder, partner or manager), or enter into a vendor
or independent contractor relationship with any entity that is in direct
competition with the Company or its subsidiaries in the same state or states
during the Term.


9. Termination. This Agreement and Employee's employment may be terminated in
any one of the followings ways:
 
A.
Death. The death of Employee shall immediately terminate this Agreement with
severance compensation due to Employee's estate equal to the remaining balance
of the first year's compensation, but no severance compensation shall be due in
any year thereafter.  Death of Employee shall not terminate any unexpired stock
options that were held by Employee and will become part of his estate.

 
B.
Disability. If, as a result of incapacity due to physical or mental illness or
injury, Employee shall have been absent from his full-time duties hereunder for
more than (1) consecutive month, then thirty (30) days after receiving written
notice (which notice may occur before or after the end of such one (1) month
period, but which shall not be effective earlier than the last day of such one
(1) month period), the Company may terminate Employee's employment hereunder
provided Employee is unable to resume his full-time duties at the conclusion of
such notice period. Also, Employee may terminate this employment hereunder if
his health should become impaired to an extent that makes the continued
performance of his duties hereunder hazardous to his physical or mental health
or his life, provided that Employee shall have furnished the Company with a
written statement from a qualified doctor to such effect and provided, further,
that, at the Company's request made within fourteen (14) days of the date of
such written statement, Employee shall submit to an examination by a doctor
selected by the Company who is reasonably acceptable to Employee or Employee's
doctor and such doctor shall have concurred in the conclusion of Employee's
doctor. In the event this Agreement is terminated as a result of Employee's
disability, Employee shall (i) receive from the Company, in a lump-sum payment
due within thirty (30) days of the effective date of termination, the remaining
pro rata annual salary for the remaining portion of the current year’s
compensation, all bonus and incentive compensation earned or otherwise entitled
to had no disability occurred, and all shares or options due to Employee under
this Agreement, or otherwise guaranteed by the Company to Employee by other
agreement or operation of law.

 
C.
Termination with Good Cause. The Company may terminate this Agreement ten (30)
days after written notice to Employee for "Good Cause," which shall mean any one
or more of the following: (1) Employee's willful, knowing, material and
irreparable breach of this Agreement; (2) Employee's gross negligence in the
performance or intentional nonperformance (continuing for ten (10) days after
receipt of written notice of need to cure) of any of Employee's material duties
and responsibilities hereunder; (3) Employee's willful dishonesty, fraud or
misconduct with respect to the business or affairs of the Company which
materially and adversely affects the operations or reputation of the
Company.  In the event of a termination for Good Cause, as enumerated above,
Employee shall have no right to any severance compensation other than 60 days of
income and prorated bonuses already earned or would have been earned within 60
days following the date of termination.

 
 
4

--------------------------------------------------------------------------------

 
 
 
D.
Termination without Good Cause.

 
i.
By Employee.  At any time after the commencement of employment, Employee may,
without cause, voluntarily terminate his employment by 30 days written notice to
the Board of Directors.  If Employee voluntarily terminates his employment, the
Employee shall be entitled to receive (a) the balance of all compensation due to
Employee at termination during the first 365 days of this Agreement as if no
termination occurred, (b) plus all additional benefits and compensation due for
60 days beyond Employee's last day of employment; (c) all other unpaid benefits
due and owing for 60 days beyond Employee's last day of employment.  If the
Company is unable to pay this amount then this amount becomes convertible at the
option of the Employee at a conversion price equal to 80% discount to the lowest
closing 30 day price previous to the Notice.

 
ii.
By Employer.  Employee may only be terminated without Good Cause by the Company
during the Term hereof if such termination is approved by any four members of
the Board of Directors of the Company, provided that the Employee receives at
least one (1) month written notice. Should Employee be terminated without Good
Cause during the Term of this Agreement, Employee shall receive from the
Company, within 30 days, all shares or options due to the Employee under this
Agreement or under any other agreement of the Company or by operation of law
plus two times the annual base salary in additional company stock.  Employee
retains the right to calculate a reasonable conversion price using the lowest
stock price during the 20 day period after the Notice.  Further, if Employee is
terminated without Good Cause the Employee shall be entitled to receive: (a) the
balance of all compensation for that current fiscal year and two times all
annual cash compensation due for the remainder of the Term, (b) a prorated
portion of any discretionary incentive bonus compensation to which the Employee
would have been entitled to for the Term during which the termination occurred
had the Employee not been terminated, (c) all other unpaid benefits due and
owing for 180 days beyond Employee's last day of employment, and (d)
continuation of premium payments to maintain life insurance and long-term
disability insurance for a minimum of six (6) months following termination.  Any
shares, units, or options assigned but not already vested will become
immediately vested and earned.



10. Indemnification. In the event Employee is made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by the Company against
Employee), by reason of the fact that he is or was performing services under
this Agreement, then the Company shall indemnify Employee against all expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement, as
actually and reasonably incurred by Employee in connection therewith to the
maximum extent permitted by applicable law. The advancement of expenses by the
Company shall be mandatory. In the event that both Employee and the Company are
made a party to the same third-party action, complaint, suit or proceeding, the
Company agrees to engage competent legal representation, and Employee agrees to
use the same representation, provided that if counsel selected by the Company
shall have a conflict of interest that prevents such counsel from representing
Employee, Employee may engage separate counsel and the Company shall pay all
attorneys' fees of such separate counsel. Further, while Employee is expected at
all times to use his best efforts to faithfully discharge his duties under this
Agreement, Employee cannot be held liable to the Company for errors or omissions
made in good faith where Employee has not exhibited gross, willful and wanton
negligence and misconduct or performed criminal and fraudulent acts which
materially damage the business of the Company.  The Company agrees that it shall
maintain customary and usual directors' and officers' insurance.
 
 
5

--------------------------------------------------------------------------------

 
 
11. Effect of Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach thereof.


12. Assignment. Employee shall not be entitled to assign his rights, duties or
obligations under this Agreement.


13. Amendments. The terms and provisions of this Agreement may be amended or
modified only by a written instrument executed by the party to be charged by
such amendment or modification.


14. Governing Law. The terms and provisions herein contained and all the
disputes or claims relating to this Agreement shall be governed by, interpreted
and construed in accordance with the internal laws of the State of California,
without reference to its conflict of laws principles.


15. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.


16. Merger and Severability. This Agreement shall constitute the entire
Agreement between the Company and Employee with respect to the subject matter
hereof. The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provision.


17. Counterparts; Facsimile. This Agreement may be executed by facsimile and in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have affixed their signatures the day and
year first above written.


National Automation Services, Inc.





[ex11_19sig1.jpg]  
December 31, 2014
 
Robert Chance
 
Date
 
Chief Executive Officer and Chairman of the Board of Directors of NAS
     

 

[ex11_19sig2.jpg]  
 
 
Independent Director of the Board
 
 
 
Sean Sego – compensation committee
     




6

--------------------------------------------------------------------------------